                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 2:90-cr-00006-JPH-CMM
                                             )
MAHMOOD UL-HASSAN,                           ) -03
                                             )
                         Defendant.          )

      ORDER DENYING MOTION FOR JUDICIAL RECOMMENDATION

      Defendant Mahmood Ul-Hassan has filed a motion asking this Court to

recommend that his sentence in this case run concurrent to his sentence in a

case from the Eastern District of Virginia, case number 1:97-cr-262-1. Dkt.

[5]. He cites 18 U.S.C. § 3621(b)(4) as giving this Court authority to make that

recommendation, but that provision is about the place and type of

confinement, not whether sentences run concurrently or consecutively. Setser

v. United States, 566 U.S. 231, 239 (2012).

      Instead, 28 U.S.C. § 2241 allows courts “to adjudicate whether the

[Bureau of Prisons] is correctly administering federal sentences.” Taylor v.

Lariva, 638 Fed. Appx. 539, 541 (7th Cir. 2016). A § 2241 petition “must be

filed in the judicial district that contains the prisoner’s place of confinement.”

United States v. Earls, 755 Fed. Appx. 581, 582 (7th Cir. 2019) (citing 28 U.S.C.

§ 2241(a)); see Romandine v. United States, 206 F.3d 731, 736 (7th Cir. 2000).

Mr. Ul-Hassan is incarcerated in Pennsylvania, so the Southern District of

Indiana would not be the proper venue for a § 2241 petition.

                                         1
      Mr. Ul-Hassan’s motion for judicial recommendation, dkt. [5], is therefore

DENIED. His motion for status, dkt. [6], is DENIED as moot.

SO ORDERED.

Date: 9/6/2019




Distribution:

Mahmood Ul-Hassan
#30888-053
LSCI Allenwood
P O Box 1000
White Deer, PA 17887




                                       2
